Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 1 of 26




     EXHIBIT C




                                                                  Exhibit C
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 2 of 26

                 2019-76330 / Court: 055




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 3 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 4 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 5 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 6 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 7 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 8 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 9 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 10 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 11 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 12 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 13 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 14 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 15 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 16 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 17 of 26

                 2019-76330 / Court: 055




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 18 of 26

                 2019-76330 / Court: 055




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 19 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 20 of 26

                 2019-76330 / Court: 055




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 21 of 26




                                                          k
                                                        er
                                                      Cl
                                                      t
                                                  ric
                                                ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                              ar
                            M
                          of
                        e
                     ffic
                  O
               py
             Co
          al
           i
       fic
     of
  Un
      Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 22 of 26                                                                           11/5/2019 4:43 PM
                                                                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                                                                  Envelope No. 38253441
                                                                                                                                                       By: Justin Fitzgerald
                                                                                                                                                 Filed: 11/5/2019 4:43 PM

                                                             CAUSE    NO.     201976330

                                                             RECEIPT     NO.                             0.00               CIV
                                                                        **********                              TR # 73687192
        PLAINTIFF: DAFOE, TEISHA                                                                     In The   55th
                vs.                                                                                  Judicial District court
        DEFENDANT: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY                                   of Harris County, Texas
                                                                                                     55TH DISTRICT iCOURT
                                                                                                     Houston, TX
                                                                     CITATION




                                                                                                                   k
        THE STATE OF TEXAS




                                                                                                                ler
        County of Harris




                                                                                                             tC
        TO: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY (AN ILLINOIS INSURANCE
            COMPANY) BY SERVING ITS REGISTERED AGENT CT CORPORATION SYSTEM




                                                                                                         ric
            1999 BRYAN STREET SUITE 900    DALLAS TX 75201 - 3136




                                                                                                      ist
            Attached is a copy of PLAINTIFFS ORIGINAL PETITION JURY DEMAND AND REQQEST FOR DISCLOSURE




                                                                                                   sD
        This instrument was filed on the 17th day of October, 2019, in the above cited cause number
        and court. The instrument attached describes the claim against you.
             YOU HAVE BEEN Su-SD, You may employ an attorney. If you or your attorn~y do not file a




                                                                                              es
        written answer with the District Clerk who issued this citation by 10!00 a~m on the Monday
        next following the expiration of 20 days after you were served this citatiqn and petition,




                                                                                          rg
        a default judgment may be taken against you.
        TO OFFICER SERVING,
                                                                                    Bu
              This citation was issued on 18th day of October, 2019, under my hand!and
        seal of said Court.
                                                                              n
                                                        (ofHA~?~               '1Y'~~t--
                                                     (j
                                                     i f n'--"<i',~o
                                                       ~'
                                                                            ily

        Issued at request of:                           :          ~.          MARILYN BURGESS, District Clerk
        WILSON, CHAO TROY                             0                \~!     Harris County, Texas
        455 EAST MEDICAL CENTER BLVD                 \'0 \             ) ~j
                                                                     ar


                                                                               201 Caroline, Houston, Te.xas 71002
        SUITE 555                                    \~ "            /'~I      (P.O. Box 4651, Houston, Texas 77210)
        WEBSTER, TX 77598
                                                              M




        Tel: (832) 415-1432                           ~enerated                      By: WIMBLEY, TAHJ MESHAE                151//11359699
        ~,        24079587
                                                             of
                                                     e




         Came to hand a~~
                                               ffic




         ~ecuted at (address)                                                                                                        in
         ~u-;1>
                                           yO




                                       County a~o'c1ock              L_.M., on the M?'f;ay of&--'~.7e:..         r
       'h..                              /Jt.I-5?J?rc VE10/ ~ 1"/(11" /~ ••. Co fiy   . _-        . I
d~,                    by delivering to.~         .ITS       ttjA Cz L'~       ...Jtim~2 defendant, in person, a
                                                                                          y\(\-l,(h~ue LUI \ t iClIY\.::b
                                         op




         true copy of this Citation together with the accompanying                                   copy (ies) qf ~he Petition
                                     C




         attached thereto
         To certify which
                             ial
                         fic




                                                                                                                                   Texas
             of




                                                                               By                    ~~~--~-+----------
           Un




                                                                                                       Deputy

         On this day,                                            , known to me to b$ the person whose
         signature appears on the foregoin return, personally appeared. After being.bi me duly sworn,
         he/She stated that this citation was executed by him/her in the exact mann$r ~ecited on the
         return.

         SWORN TO AND SUBSCRIBED BEFORE ME, on

         \\111111/ '-~"~"-   c· ..   .




I
. S'*~;>:~~{'"~.

 .<
                               DAIS.Y GARCIA
    ~~(,lt.l~iNOtary Public, State of Texas
      ?.,J.: •...•;.~~ Comrn. E. xprres 10-03-2022
       "i~-OF'1,'"
         1~-A~'t\"ITR.P Notary ID 131747948                     *73687192*
     Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 23 of 2611/13/2019 11:07 AM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 38449536
                                                                                                               By: Iliana Perez
                                                                                                 Filed: 11/13/2019 11:07 AM

                                                    CAUSE NO. 201976330

   TEISHA AND DEREK D. DAFOE,                                    IN THE DISTRICT COURT

        Plaintiffs,

   V.                                                            55TH JUDICIAL DISTRICT




                                                                                      k
                                                                                   ler
   ALLSTATE VEHICLE AND
   PROPERTY INSURANCE COMPANY




                                                                                tC
                                                                 HARRIS COUNTY, TEXAS




                                                                            ric
        Defendant.




                                                                         ist
        DEFENDANT’S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE




                                                                      sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                                    es
          COMES NOW ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,


                                                                 rg
                                                                Bu
Defendants in the above styled and numbered cause of action, and in response to the complaints
                                                               n
filed against them, would respectfully show unto this Honorable Court and Jury as follows:
                                                           ily
                                                           ar


                                                 I. GENERAL DENIAL
                                                          M




          Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies
                                                     of
                                                 e




each and every, all and singular, the allegations contained within Plaintiff’s Original Petition, and
                                           ffic




demand strict proof thereon by a preponderance of the credible evidence in accordance with the
                                   y   O




Constitution and laws of the State of Texas.
                                op
                           C




                                                 II. SPECIFIC DENIALS
                       ial




          In addition to any Notice required by the applicable insurance policy, Defendant denies
                   fic




that Plaintiff provided the pre-suit Notice required by Chapter 542A.003 of the Texas Insurance
            of
          Un




Code and Texas Business & Commerce Code § 17.505 (Texas Deceptive Trade Practices Act).

Plaintiff’s failure to provide the required notice under §542A.003 prior to the filing of this action

constitutes a breach of that statute. Because Plaintiff’s failed to give the notice required by

§542A.003(b)(2) before filing this action, Plaintiffs are not entitled to recover attorneys’ fees


 Dafoe, et al. vs. Allstate                                                                       Page 1 of 4
 Defendants’ Original Answer and Request for Disclosure
 0543818546.1
     Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 24 of 26



incurred after the date this defense was pled.

          Plaintiffs’ claims are barred, in whole or in part, by policy exclusions and/or limitations

which are listed in the policy made the basis of this suit. All or part of Plaintiff's claims are excluded

by the applicable insurance policy.




                                                                                     k
                                                                                  ler
          Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive damages under




                                                                               tC
applicable state law. Defendant asserts the limitations and restrictions contained in Chapter 41 of the




                                                                           ric
Texas Civil Practice and Remedies Code.




                                                                        ist
                                                                     sD
          Defendant hereby gives notice that it intends to rely upon such other defenses as may become




                                                                    es
available or apparent during the course of discovery and thus reserves its right to amend this answer.



                                                                 rg
                                        III. REQUEST FOR DISCLOSURE
                                                                Bu
          Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiff disclose
                                                               n
                                                           ily

within thirty days of service of this request, the information and material described in Rule 194.2(a)
                                                           ar
                                                          M




through (l). If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,
                                                     of




Defendant further requests disclosure of any and all documents, electronic information, and
                                                 e
                                           ffic




tangible items that you have in your possession, custody or control and which may be used to
                                       O




support your claims or defenses.
                                   y
                                op




                                                   IV. JURY DEMAND
                           C




          Defendant formally requests a jury trial pursuant to Rule 216 of the Texas Rules of Civil
                       ial
                   fic




Procedure and tenders the jury fee.
            of




                            V. DESIGNATED E-SERVICE EMAIL ADDRESS
          Un




          The following is the undersigned attorney’s designation of electronic service email address

for all electronically served documents and notices, filed and unfiled, pursuant to Tex.R.Civ.P.

21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic



 Dafoe, et al. vs. Allstate                                                                      Page 2 of 4
 Defendants’ Original Answer and Request for Disclosure
 0543818546.1
     Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 25 of 26



service email address, and service through any other email address will be considered invalid.

                                                          VI. PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendants, ALLSTATE VEHICLE AND

PROPERTY INSURANCE COMPANY, prays that the Plaintiff recover nothing of and from the




                                                                                          k
                                                                                       ler
Defendants by reason of this suit, that Defendants be discharged without delay, with costs of court, and for




                                                                                    tC
such other and further relief, both general and special, at law and in equity, to which Defendants may show




                                                                                ric
itself justly entitled, and for which Defendants will in duty bound, forever pray.




                                                                             ist
                                                                          sD
                                                                 Respectfully submitted,




                                                                       es
                                                                 SUSAN L. FLORENCE & ASSOCIATES



                                                                       rg
                                                                 Bu
                                                               n
                                                             ily


                                                                 MICHAEL MAUS
                                                           ar



                                                                 TBN: 24008803
                                                          M




                                                                 811 Louisiana St Ste 2400
                                                     of




                                                                 Houston, TX 77002-1401
                                                                 HoustonLegal@allstate.com
                                                 e




                                                                 (713) 336-2842
                                           ffic




                                                                 (877) 684-4165 (fax)
                                       O




                                                                 ATTORNEY FOR DEFENDANT
                                   y




                                                                 ALLSTATE VEHICLE AND PROPERTY
                                op




                                                                 INSURANCE COMPANY
                           C
                       ial
                   fic
            of
          Un




 Dafoe, et al. vs. Allstate                                                                       Page 3 of 4
 Defendants’ Original Answer and Request for Disclosure
 0543818546.1
     Case 4:19-cv-04665 Document 1-3 Filed on 11/27/19 in TXSD Page 26 of 26



                                            CERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendants' Original Answer has been filed with the clerk of the court in writing, and a true and

correct copy of Defendants' Original Answer has been delivered to all interested parties on the 13th day of




                                                                                       k
                                                                                    ler
November, 2019, to:




                                                                                 tC
Chad T. Wilson




                                                                             ric
Tara L. Peveto
CHAD T. WILSON LAW FIRM PLLC




                                                                          ist
455 E Medical Center Blvd, Ste 555




                                                                       sD
Webster, Texas 77598
eservice@cwilsonlaw.com




                                                                    es
ATTORNEYS FOR PLAINTIFFS                                        VIA E-SERVE


                                                                  rg
                                                                Bu
                                                               n
                                                           ily
                                                           ar



                                                                MICHAEL MAUS
                                                          M
                                                     of
                                                 e
                                           ffic
                                   y   O
                                op
                           C
                       ial
                   fic
            of
          Un




 Dafoe, et al. vs. Allstate                                                                        Page 4 of 4
 Defendants’ Original Answer and Request for Disclosure
 0543818546.1
